Citation Nr: 1540522	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-02 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to degenerative joint disease of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for instability of the right knee.  

4.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the right knee prior to April 2, 2014, and in excess of 10 percent thereafter.  

5.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from September 1950 to August 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2013 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran was afforded a videoconference hearing before the Board in July 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

In the May 2014 rating, the RO effectuated a 10 percent evaluation for right knee instability effective December 19, 2013, the date of the Veteran's claim for increase.  It also decreased the evaluation of degenerative joint disease (DJD) of the right knee to 10 percent disabling, effective April 2, 2014.  Because this adjudication did not result in the assignment of a disability evaluation that was below the level in existence prior to the claim for increase, there was no reduction in the rating.  Thus, the provisions of 38 C.F.R. § 3.344, do not apply here.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

Despite any determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

A review of the record reveals evidence of unemployability and interference with employment, including as due to the service-connected disabilities on appeal.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The record raises a question of whether the Veteran is unemployable due to service-connected disability, and as such, TDIU is properly before the Board.

The issue of entitlement to service connection for a bilateral shoulder disability has been raised by the record in an October 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left knee disability, to include as secondary to degenerative joint disease of the right knee and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO denied the Veteran's claim for service connection of a left knee disability and although the Veteran disagreed with that determination, he did not perfect an appeal thereof.  

2.  Evidence received since the final December 2005 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating it.

3.  At no time during the applicable period has the Veteran's right knee disability manifested by moderate or severe lateral instability or recurrent subluxation. 

4.  During the applicable period, the Veteran's degenerative joint disease of the right knee manifested by limitation of extension to 15 degrees, but no greater.

5.  At no time during the applicable period has degenerative joint disease of the right knee manifested by ankylosis, dislocated semilunar cartilage, removal of the semilunar cartilage, flexion limited to 45 degrees or less, impairment of the tibia and fibula or genu recurvatum.


CONCLUSIONS OF LAW

1.  The RO's December 2005 denial of the Veteran's claim for service connection of a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received since the December 2005 denial, and the claim of entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for evaluation in excess of 10 percent for a right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

4.  Prior to April 2, 2014, the criteria for an evaluation in excess of 20 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5258-5263 (2015).

5.  From April 2, 2014, the criteria for an evaluation of 20 percent, but no greater, for right knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5258-5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Considering the favorable outcome detailed below as to reopening of the Veteran's claims for service connection of a left knee disability, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Regarding the increased evaluation claim, upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in January 2014.

VA has obtained the Veteran's VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained a medical opinions as to the severity of his disability, and afforded the Veteran the opportunity to give testimony before the Board.  The Veteran's service records are unavailable and are indicated as having been destroyed in the July 1973 fire the National Personnel Records Center (NPRC); however, they are irrelevant to the current severity of the Veteran's service-connected right knee disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained on the increased rating issues decided herein are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Left Knee, New and Material Evidence

In a December 2005 rating decision, the RO denied the Veteran's claim for service connection of a bilateral knee disability.  The RO denied the claim on the grounds that the evidence did not establish the occurrence of in-service event, injury or disease.  The Veteran disagreed with that determination and in May 2006 a Statement of the Case (SOC) was issued; however, the Veteran did not perfect his appeal and the determination became final.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In support of his application to reopen, received in February 2013, the Veteran submitted lay evidence relating his observations of pain and swelling in the left knee, as well as his reports of having been treated in service for what was thought to be rheumatoid arthritis.  He has also submitted an August 2012 letter from a treating physician, J.S.M., M.D., which states that "there is at least as likely as not a possibility of [a left knee disability] being due to something that happened while he was in the service as he has had chronic problems ever since ... ."  This evidence was not of record at the time of the prior final denial and is thus new.  Because the evidence relates to the unestablished facts necessary to substantiate the claim, it is also material.  The claim is therefore reopened; to this extent only is the claim allowed.  Prior to final disposition, however, the Board finds that additional development is required.  It is addressed in the remand section below.  

Evaluation, Right Knee

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling. Unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling.  Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  

38 C.F.R. § 4.71a, Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (zero percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensably (zero percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

The terms "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6.

Diagnostic Code 5263 provides a maximum 10 percent evaluation for genu recurvatum. 38 C.F.R. § 4.71a.

Of record is a March 18, 2013, report of VA examination, obtained in relation to the claim for service connection of a left knee disability, remanded herein below.  The examination report does, however, contain findings regarding the service-connected right knee.  Flexion of the right knee was to 100 degrees, with pain noted at that point.  Extension was full to zero degrees and without pain.  Repetitive use testing did not result in any additional loss of motion.  Muscle strength was 4/5.  There was no instability or recurrent patellar subluxation/dislocation.  There was no history of meniscal condition or surgery.  The right knee had not been operated on.  The Veteran used a cane to assist in ambulation, and a history of total left knee replacement was noted.  

The Veteran filed his claim for an increased evaluation in December 2013.  He related that his condition had worsened over the past year, with increased limitation of motion, and decreased stamina and strength, with a history of falls due to the knee.

In furtherance of substantiating his claim, he was afforded a VA examination on April 2, 2014.  The report of examination documents continued assessment of DJD of the right knee.  At this time, the Veteran complained of pain in the right knee and that every once in a while his knees felt like they were "going to dump [him]."  He complained of flare-ups with extended periods of walking and standing.  Flexion was to 90 degrees, with pain noted at that point.  Extension was to 15 degrees, with pain noted at that point.  Repetitive use testing did not result in additional limitation of motion.  Strength was 5/5.  Joint stability testing showed medial-lateral instability of the right knee 1+ (zero to 5 millimeters), but no worse.  There was no evidence or history of recurrent patellar subluxation/dislocation.  History was negative for meniscal pathology.  The Veteran used a cane for assistance in ambulation for bilateral knee pain and instability.  Additional loss of motion could not be determined on flare-ups as the Veteran was not then experiencing one.  

In July 2015, the Veteran testified before the Board.  He mainly offered testimony about the etiology of his left knee condition, but related instability of the right knee and that he used a cane for assistance in ambulation.  

In opening the Board notes that several diagnostic codes are inapplicable.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). In particular, Diagnostic Codes 5256, 5262 5258, 5259 and 5263 are inapplicable because, as outlined above, at no time has the Veteran's right knee disability manifested by ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula or genu recurvatum.  38 C.F.R. § 4.71a.

Initially, the Board will address the question of evaluation in excess of 10 percent for instability of the right knee.  VA examination on April 2, 2014, reflects that the Veteran had 1+ medial-lateral instability of the right knee, with the examination report reflecting zero to 5 millimeters of laxity.  The examination report also conspicuously documents that higher characterizations of instability were contemplated, i.e. 2+ (5 to 10 millimeters) and 3+ (10 to 15 millimeters).  Under these circumstances, given that the laxity was objectively characterized at the lowest level of 1+ (zero to 5 millimeters) the Board does not conclude that the condition has manifested by moderate or severe lateral instability, such that an evaluation in excess of 10 percent is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Lateral instability was not shown on VA examination in March 2013.  Hart, supra.  As such, the currently assigned 10 percent for slight instability that is in effect throughout the appeal is appropriate.  

In terms of limitation of flexion, the evidence does not warrant the assignment of a compensable evaluation at any point during the appeal.  VA examinations in March 2013 and April 2014 showed flexion to 100 and 90 degrees, respectively, with consideration of pain.  DeLuca, supra.  No objective evidence has shown flexion limited to 45 degrees or less.  Hart, supra.

With respect to limitation of extension, the Board notes that the Veteran has a 20 percent rating prior to April 2, 2014, and a 10 percent rating thereafter.  Regarding the period prior to April 2, 2014, an evaluation in excess of 20 percent is not warranted.  Extension was not limited to 20 degrees or more.  Rather, extension was noted to be normal at zero degrees.  Thus, no evidence supports the assignment of a higher rating prior to April 2, 2014.  Hart, supra.  

However, the Board does conclude that from April 2, 2014, an evaluation of 20 percent is in fact warranted for limitation of extension.  VA examination on that date reflects extension limited to 15 degrees, with consideration of pain at this end-point.  This warrants a 20 percent rating.  No objective evidence demonstrates extension limited to more than 15 degrees, however, such that an evaluation in excess of 20 percent is warranted.  Hart, supra.  Thus, the 10 percent rating assigned by the RO for this period is in error.  A 20 percent rating is warranted from April 2, 2014.

The Board has also considered extraschedular referral of the matter.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  The Board finds that a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of his right knee disability based upon the extent of limitation of motion and lateral instability, the Veteran's main symptoms.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disability.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is separately service-connected for tinnitus and bilateral hearing loss.  The Veteran has not raised any assertions, nor is there any evidence that suggests that he has symptoms outside of the rating criteria which specifically provide for the evaluation of these disabilities based upon their symptoms, severity and economic impairment.  Accordingly, referral for extraschedular consideration is not warranted.

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability; to this extent only the appeal is granted.

Entitlement to an evaluation in excess of 10 percent for instability of the right knee is denied.  

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right knee, prior to April 2, 2014, is denied.  

Entitlement to a 20 percent rating for degenerative joint disease from April 2, 2014, is granted, subject to the laws and regulations governing the award of monetary benefits.  
REMAND

The Veteran is claiming that his service-connected right knee disability either caused or aggravated disability of the left knee.  He asserts specifically that the right knee gave out on him and caused him to injure his left knee.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

In March 2013, the Veteran was afforded a VA examination to address the etiology of his claimed left knee disability.  The examiner addressed the issue of causation, but not aggravation, finding that the left knee disability was not caused by the service-connected right knee disability.  The examiner related the left knee disability to a history of fall in 2003, but did not address whether instability or disability of the service-connected right knee had anything to do with that fall.  Because the examiner failed to address the pertinent facts and contentions, and whether right knee instability or disability caused or aggravated the Veteran's left knee disability by means of falling, the report is inadequate and must be returned.  38 C.F.R. § 4.2.

As outlined above, the matter of entitlement to a TDIU has been raised.  Rice, supra.  Because the AOJ has yet to develop and adjudicate this matter, it is remanded for such development.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the claim of entitlement to TDIU, and request that he supply the requisite information.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature, extent, onset and etiology of any disability of the left knee, to include his total knee replacement.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide opinions as to the following:

a.  whether it is at least as likely as not (a 50 percent probability or greater) that any disability of the left knee is attributable to service.

b.  whether it is at least as likely as not that any diagnosed disability of the left knee is caused by his service-connected right knee disability, to include as the result of the right knee giving out resulting in a fall and injury to the left knee, and an altered gait or weight distribution.

c.  whether it is at least as likely as not that any diagnosed disability of the left knee is aggravated by his service-connected right knee disability, to include as the result of the right knee giving out resulting in a fall and injury to the left knee, and an altered gait or weight distribution.

Aggravation is defined for legal purposes as a permanent worsening of the underlying condition versus a temporary flare-up of symptoms, which takes the level of disability beyond its natural progression.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claims on appeal, including entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


